Citation Nr: 0528532	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  94-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hiatal hernia.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In August 2003, the Board remanded the issues of entitlement 
to service connection for gastritis and hiatal hernia for 
further development.  While the case was in remand status, 
service connection for gastritis was granted in a June 2005 
rating decision.  The case was returned to the Board in 
August 2005 for further appellate action on the remaining 
issue.


FINDINGS OF FACT

A hiatal hernia was not present during service and is not 
etiologically related to service.  


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Appeals Management Center (AMC) have notified the veteran of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that the veteran should submit if he did not desire 
VA to obtain the evidence on his behalf.  See, e.g., the June 
2001, May 2002 and May 2004 correspondence sent to the 
veteran.  In this correspondence, the RO or the AMC 
specifically informed the veteran of the current status of 
his claim and of the evidence already of record in support of 
the claim, and of what the evidence must show in order to 
support the claim.  The veteran was also asked to inform VA 
of any additional evidence which he thought would support his 
claim, so that VA could attempt to obtain this additional 
evidence for him.  He was also requested to submit any 
relevant evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, VA and private medical records have been obtained, 
and the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 1992, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated by the AMC in June 2005 after the final VCAA 
letter was issued in May 2004.  There is no indication or 
reason to believe that that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had initial adjudication been preceded by complete 
VCAA notification and development.  In sum, the Board is 
satisfied that the originating agency properly processed the 
claim following compliance with the notice requirements of 
the VCAA and the implementing regulations and that any 
procedural errors in its development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

Service medical records show that the veteran was seen on 
several occasions for complaints of upset stomach and nausea.  
They do not show that he was found to have a hiatal hernia.  

On VA examination in November 1981, the veteran voiced no 
complaints of a hiatal hernia or any pertinent abnormality.  

A November 1989 VA gastrointestinal consultation report notes 
that the veteran was seen with complaints of gas and 
heartburn with dark colored stool.  The provisional diagnosis 
was hyperacidity, rule out peptic ulcer disease.  The veteran 
was scheduled for an esophagogastroduodenoscopy.  

A VA report dated in December 1989 shows that the veteran was 
seen with complaints of retrosternal chest pain.  He 
underwent an esophagogastroduodenoscopy.  Examination of the 
esophagus showed a hiatal hernia with longitudinal 
ulceration.  The stomach and duodenum were essentially 
normal.  The diagnosis was hiatal hernia with secondary 
reflux disease.  

An October 1990 VA gastrointestinal examination report 
reflects that the diagnoses included gastritis with hiatal 
hernia from endoscopy.  

VA outpatient treatment records dated in and after January 
1996 generally show treatment for a variety of complaints 
including peptic ulcer disease; Barrett' s esophagus; and 
gastroesophageal reflux disease.  Clinical findings related 
to his gastrointestinal system generally show no hernia 
present and no persistent abdominal discomfort.  

On VA examination in January 2005, the veteran indicated that 
he was first diagnosed with hiatal hernia, reflux disease and 
Barrett' s esophagus in 1988.  The diagnosis on this 
examination was gastris.  The examiner noted that there was 
no finding of hiatal hernia in the service records so he was 
unable to relate the hiatal hernia to service without 
resorting to speculation.  


III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In this case, the veteran contends that he is entitled to 
service connection for a hiatal hernia because it began 
during his period of active duty.  The Board notes that the 
medical evidence shows that the veteran was initially found 
to have a hiatal hernia in December 1989, more than 20 years 
following his discharge from service.  There is no medical 
evidence of a nexus between this disorder and the veteran's 
military service.  Moreover, the January 2005 VA examiner 
essentially stated that he could not link the hiatal hernia 
to service without resorting to speculation.  

The evidence of a nexus between the veteran's claimed hiatal 
hernia and his military service is limited to his own 
statements.  This is not competent evidence of the alleged 
nexus because laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, service connection 
is not in order for this claimed disability.  In reaching 
this conclusion, the Board has considered the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  


ORDER

Service connection for a hiatal hernia is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


